2016 IL App (1st) 161518
                                             No. 1-16-1518
                                      Opinion filed October 31, 2016
                                                                      Second Division
     ______________________________________________________________________________

                                                  IN THE

                                   APPELLATE COURT OF ILLINOIS

                                             FIRST DISTRICT

     ______________________________________________________________________________

     In re J.P., A MINOR,                                  )     Appeal from the Circuit Court
     (THE PEOPLE OF THE STATE OF ILLINOIS)                 )     of Cook County.
                                                           )
            Petitioner-Appellee,                           )
                                                           )     No. 15JA 455
     v.                                                    )
                                                           )
                                                     The Honorable
     TANISHA C.,                                           )
                                                     Kimberly D. Lewis and
                                                           )
                                                     Maxwell Griffin., Jr.,
           Respondent-Appellant.                     Judges, presiding.
     ______________________________________________________________________________

            PRESIDING JUSTICE HYMAN delivered the judgment of the court, with opinion.
            Justices Neville and Pierce concurred in the judgment and opinion.


                                                  OPINION

¶1          Respondent Tanisha C. is the biological mother of the minor, J.P. The Public Defender of

     Cook County, Tanisha's attorney, has moved for leave to withdraw under Pennsylvania v. Finley,

     481 U.S. 551 (1987), based on the conclusion that there are no meritorious issues raised in this

     appeal. Although the motion cites Finley, counsel has filed a brief referring to matters that might

     arguably support an appeal, complying with the stricter standard for withdrawal established in

     Anders v. California, 386 U.S. 738 (1967). Copies of the motion and brief were sent to

     respondent advising her to submit any points in support of the appeal. She has not responded.
     1-16-1518


¶2           Tanisha seeks to appeal from trial court orders which (i) found the minor was abused or

     neglected due to an injurious environment, physical abuse, and substantial risk of physical injury

     (705 ILCS 405/2-3(1)(b), 2-3(2)(i), 2-3(2)(ii) (West Supp. 2015)); (ii) made no finding on the

     identity of the perpetrator of the abuse and neglect; (ii) determined respondent is unable, for

     reasons other than financial circumstances alone, to care for, protect, train, or discipline the

     minor (705 ILCS 405/2-27 (West 2014)); and (iv) adjudged the minor to be a ward of the court

     and placed her in the custody and guardianship of the Department of Children and Family

     Services. (The trial court also determined that Julius P., the father of J.P., was unable, for reasons

     other than financial circumstances alone, to care for, protect, train, or discipline the minor. He is

     not a party to this appeal.)

¶3                         Withdrawal from Representation in Parental Rights Cases

¶4           Before considering the motion, we wish to address the correct manner by which appellate

     counsel should seek to withdraw from representation on direct appeal, where the respondent

     appeals from orders affecting parental rights under the Juvenile Court Act of 1987 (Act) (705

     ILCS 405/1-1 et seq.) (West 2014). No decision from the First District has resolved this issue,

     and, in similar cases before this court, appellants' attorneys have sought leave to withdraw under

     Anders or Finley. Therefore, we clarify that the correct procedure for withdrawing from

     representation follows the decision of the United States Supreme Court in Anders, rather than

     Finley. See In re S.M., 314 Ill. App. 3d 682, 685 (2000) ("The procedure for appellate counsel to

     withdraw as outlined in Anders applies to findings of parental unfitness and termination of

     parental rights.").

¶5           In clarifying the appropriate procedure, we briefly contrast the holdings in Anders and

     Finley. In Anders, appointed counsel may request leave to withdraw from representation on


                                                      -2-
     1-16-1518


     direct appeal. Anders, 386 U.S. at 744. Recognizing that indigent defendants for whom appellate

     counsel is appointed must receive "the same rights and opportunities" enjoyed by defendants

     who can afford private counsel, the Court determined that appointed counsel must act as "an

     active advocate," even in the absence of issues of merit. Id. 744-45.

¶6           As this court has explained, the Anders process consists of four steps. See In re S.M., 314
Ill. App. 3d at 685. First, counsel must file a brief which refers to anything in the record that

     might arguably support the appeal, even though not a basis for appellate relief, or that might

     arguably be meritorious in the judgment of the client, another attorney, or the court. Id. Next,

     counsel must "(a) sketch the argument in support of the issues that could conceivably be raised

     on appeal, and then (b) explain why [counsel] believes the arguments are frivolous." Id. Then,

     counsel must conclude that no viable grounds exist for the appeal. Id. Finally, counsel, "to

     properly fulfill [] responsibilities under Anders," should     attach transcripts of the relevant

     hearings, including, in cases involving termination of parental rights cases, the fitness and best

     interests hearings. Id.

¶7           In Finley, by contrast, the Court held that the Anders procedure is not required where

     counsel seeks to withdraw from representation on collateral appeal. Finley, 481 U.S. at 554-55.

     The Court explained that States may elect to recognize a right to counsel in collateral

     proceedings but are not so required by the United States Constitution. Id. at 556-57.

     Consequently, States need not impose Anders' "prophylactic framework" when appellate counsel

     requests leave to withdraw on collateral appeal, as "no [federal constitutional] obligation to

     provide this avenue of relief" exists. Id. at 555, 557.

¶8           As we have stated, Anders, and not Finley, provides the correct procedure where counsel

     seeks to withdraw from representation on direct appeal from orders affecting parental rights


                                                       -3-
       1-16-1518


       under the Act. Although proceedings related to parental rights are civil in nature, and a parent's

       right to counsel is statutory (705 ILCS 405/1-5(1) (West 2014)); nonetheless, Anders applies

       because it "put[s] the indigent appellants on the same footing as those able to afford private

       counsel and accomplishes the constitutional and statutory purpose for their appointment." In re

       Keller, 138 Ill. App. 3d 746, 747-48 (1985). Also, "[t]ermination of parental rights is a serious

       matter" (In re Adoption of H.B., 2012 IL App (4th) 120459, ¶ 18), which affects responsibilities

       "of deep human importance" (In re S.M., 314 Ill. App. 3d at 685). Given these equitable

       considerations, the motion for leave to withdraw as counsel should specifically cite to Anders.

¶9                                           Review in This Case

¶ 10          Here, we observe that counsel's motion included a memorandum of law that meets the

       Anders requirements. We have carefully reviewed the record, along with counsel's brief, and find

       no issues of arguable merit to be asserted on appeal. Therefore, although counsel designated the

       motion under Finley, we grant counsel's motion for leave to withdraw, and affirm the orders of

       the circuit court. We instruct the bar, however, that Finley is inapposite to cases involving direct

       appeals from orders affecting parental rights under the Act, and reiterate that, in these type of

       cases, motions to withdraw are properly brought under Anders.

¶ 11          Affirmed.




                                                       -4-